Matter of Vintage Flooring & Tile, Inc. v DCM of NY, LLC (2014 NY Slip Op 08448)





Matter of Vintage Flooring & Tile, Inc. v DCM of NY, LLC


2014 NY Slip Op 08448


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2013-09057
 (Index No. 19094/12)

[*1]In the Matter of Vintage Flooring & Tile, Inc., respondent,
v DCM of NY, LLC, appellant.


Kushnick Pallaci, PLLC, Melville, N.Y. (Jeffrey A. Lhuillier, Gina M. Wischhusen, and Vincent T. Pallaci of counsel), for appellant.
Anthony C. Giordano, P.C., Garden City, N.Y., and Kenneth S. Pelsinger, P.C., Levittown, N.Y., for respondent (one brief filed).

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, DCM of NY, LLC, appeals from a judgment of the Supreme Court, Kings County (Demarest, J.), dated July 11, 2013, which, upon an amended order of the same court dated April 2, 2013, inter alia, granting the petition and confirming the award, is in favor of the petitioner and against it in the principal sum of $86,889.88.
ORDERED that the judgment is affirmed.
Judicial review of an arbitrator's award is extremely limited (see Matter of Town of Babylon v Carson, 111 AD3d 951, 953). A court may vacate an arbitration award pursuant to CPLR 7511(b)(1)(iii) "only if it violates a strong public policy, is irrational, or clearly exceeds a specifically enumerated limitation on the arbitrator's power" (Matter of Falzone [New York Cent. Mut. Fire Ins. Co.], 15 NY3d 530, 534). An award is irrational when there is no proof whatever to justify the award (see Matter of Susan D. Settenbrino, P.C. v Barroga-Hayes, 89 AD3d 1094, 1095).
Contrary to the appellant's contentions, it failed to show that the arbitration award was irrational. Therefore, the Supreme Court properly denied that branch of the appellant's motion which was to vacate the arbitration award, and properly granted the petition to confirm the arbitration award.
CHAMBERS, J.P., SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court